872 F.2d 420Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.J. Daniel WARD, Irene Ward, Plaintiffs-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Defendant-Appellee.
No. 88-1772.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 27, 1989.Decided March 14, 1989.

J. Daniel Ward, Irene Ward, appellants pro se.
William Shepard Rose, Jr., Kenneth W. Rosenberg, Charles Edward Brookhart, Gary R. Allen, U.S. Department of Justice, for appellees.
Before DONALD RUSSELL, WIDENER, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Daniel and Irene Ward appeal from the district court order dismissing for lack of jurisdiction their action challenging the assessment of a tax deficiency against them by the Internal Revenue Service.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ward v. Commissioner, C/A No. 88-48-7-CIV (E.D.N.C. Aug. 25, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.